Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to disclose, teach, or suggest ophthalmic laser surgery system comprising  a treatment laser source; a measuring or imaging system (e.g., an OCT system) providing a measuring beam and adapted to measure a spatial disposition of a patient’s eye; and a processor coupled to the laser source and the measuring system, the processor comprising a tangible medium embodying instructions: to determine a spatial model of the eye in an eye coordinate reference system based on the measurement beam; map the spatial model from the eye coordinate reference system to a machine coordinate reference system; receive a rotation angle of a corneal incision relative to a reference axis of the machine coordinate reference system; determine a  pre-rotated lens fragmentation pattern for a lens of the eye based on a plurality of laser fragmentation parameters; determine a first rotation angle based on the rotation angle of the corneal incision and a rotation angle of the pre-rotated lens fragmentation pattern relative to the reference axis of the machine coordinate reference system; rotate the spatial model by a negative of the first rotation angle; and rotate the pre-rotated lens fragmentation pattern and the spatial model by the first rotation angle such that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 21, 2022